Order entered April 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01067-CR

                          BRANDON DEMON JORDAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-75751-I

                                            ORDER
       Before the Court is appellant’s April 8, 2019 second motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief filed on or before May 8, 2019.

Appellant is cautioned that the failure to file a brief by that date may result in this appeal being

abated for a hearing under rule 38.8(b)(3). See TEX. R. APP. P. 38.8(b)(3).


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE